Title: From Thomas Jefferson to the Rhode Island Delegates in Congress, 22 July 1787
From: Jefferson, Thomas
To: Rhode Island Delegates



Gentlemen
Paris July 22. 1787.

I was honoured, in the month of January last, with a letter from the honorable the delegates of Rhodeisland in Congress, inclosing a letter from the Corporation of Rhodeisland college to his most Christian majesty, and some other papers. I was then in the hurry of preparation for a journey into the South of France, and  therefore unable at that moment to make the enquiries which the object of the letter rendered necessary. As soon as I returned, which was in the last month, I turned my attention to that object, which was the establishment of a professorship of the French language in the college, and the obtaining a collection of the best French authors, with the aid of the king. That neither the college nor myself might be compromitted uselessly, I thought it necessary to sound previously those who were able to inform me what would be the success of the application. I was assured, so as to leave no doubt, that it would not be complied with; that there had never been an instance of the king’s granting such a demand in a foreign country, and that they would be cautious of setting the precedent, that in this moment too they were embarrassed with the difficult operation of putting down all establishments of their own which could possibly be dispensed with in order to bring their expenditures down to the level of their receipts. Upon such information I was satisfied that it was more prudent not to deliver the letter and spare to both parties the disagreeableness of giving and receiving a denial. The king did give to two colleges in America, copies of the works printing in the public press. But were this to be obtained for the college of Rhode island, it would extend only to a volume or two of Buffon’s works still to be printed, Manilius’s astronomicon, and one or two other works in the press which are of no consequence. I did not think this an object for the college worth being pressed. I beg the favor of you gentlemen to assure the corporation that no endeavors of mine should have been spared, could they have effected their wish: and that they have been faithfully used in making the preliminary enquiries which were necessary, and which ended in an assurance that nothing could be done. These papers having been transmitted to me thro’ your delegation, will I hope be an apology for my availing myself of the same channel for communicating the result.
I have the honour to be with sentiments of the most perfect esteem and respect, Gentlemen, your most obedient & most humble servant,

Th: Jefferson

